Case: 15-60277      Document: 00513745481         Page: 1    Date Filed: 11/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-60277                              FILED
                                  Summary Calendar                    November 3, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
EDRAS OMAR ROMERO,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 094 503


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Edras Omar Romero, a native and citizen of El Salvador, seeks review of
an order of the Board of Immigration Appeals (BIA) denying his motion for
reconsideration of a motion to reopen his removal proceedings. 1                         Romero
sought reopening to pursue a second application for special rule cancellation of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 Romero did not file a petition for review of the BIA’s order denying his motion to
reopen. Only the denial of his motion for reconsideration is properly before this court. See
Stone v. INS, 514 U.S. 386, 405 (1995).
    Case: 15-60277      Document: 00513745481       Page: 2   Date Filed: 11/03/2016


                                   No. 15-60277

removal under § 203 of the Nicaraguan Adjustment and Central American
Relief Act of 1997 (NACARA).            In his motion for reconsideration, Romero
challenged the BIA’s denial of his motion to reopen on the grounds that (1) the
motion to reopen was not timely filed, (2) he was not statutorily eligible for
special rule cancellation of removal, and (3), even if he were statutorily eligible
for that relief, it would not reopen the proceedings as a matter of discretion.
The BIA denied the motion to reconsider after reiterating its grounds for
denying the motion to reopen and noting that Romero had not identified any
error of law or fact in its decision.
      In his petition for review, Romero argues that the BIA should have
reconsidered its denial of his motion to reopen based on his arguments that it
relied on the wrong regulation in determining that his motion to reopen was
not timely filed and misapplied the law in determining that he was not
statutorily eligible for special rule cancellation of removal. However, he does
not challenge the BIA’s determination that reopening was not warranted as a
matter of discretion even if he were eligible for special rule cancellation of
removal.
      Because the BIA’s denial of Romero’s motion to reopen as a matter of
discretion presents an independent, unchallenged basis supporting the BIA’s
decision to deny Romero’s motion for reconsideration of its denial of his motion
to reopen, we deny Romero’s petition for review on that basis. We do not reach
the arguments Romero has raised in his petition for review because a favorable
decision on those issues would not alter the outcome of this case.
      The petition for review is DENIED.




                                            2